Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered March 5, 1998, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
The record establishes that defendant knowingly, voluntarily and intelligently waived his right to be present at sidebar conferences with prospective jurors. The court’s comments about the disadvantages of attending such conferences, which occurred after defense counsel had already stated, on the record, in defendant’s presence, that defendant was waiving his right, “clearly did not affect the voluntariness of the waiver” (People v Abreu, 293 AD2d 300, 300 [2002], lv denied 98 NY2d 766 [2002]).
The court properly denied defendant’s request to receive in evidence the aided card prepared by the first officer at the scene of the shooting. The business records exception to the hearsay rule did not apply because the identity of the person who provided the information contained on the card was unknown, and concomitantly, “it was impossible to determine whether that person was under a business duty to communicate the information” (People v Lewis, 284 AD2d 172, 173 [2001], lv denied 97 NY2d 706 [2002]).
The record establishes that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714 [1998]). Defendant’s claim that his attorney was inadequately prepared for trial is unsupported by the record. Concur — Tom, J.P., Andrias, Rosenberger and Williams, JJ.